Citation Nr: 0933003	
Decision Date: 09/02/09    Archive Date: 09/14/09

DOCKET NO.  09-01 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Entitlement to a compensable evaluation for hemorrhoids.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel 


INTRODUCTION

The Veteran had active service from October 1953 to October 
1973.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied the above claim.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

In July 2009, a hearing was held before the undersigned 
Veterans Law Judge.  See 38 U.S.C.A. § 7107(c) (West 2002).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran maintains that a VA examination conducted in 
December 2006 was inadequate for rating purposes, and that 
his hemorrhoids warrant a compensable rating.  More 
specifically, while the December 2006 VA examiner failed to 
note any hemorrhoids on examination, a subsequent October 
2007 VA medical statement indicates that the Veteran 
possessed internal hemorrhoids on digital rectal examination 
that had first become symptomatic in service, and the record 
otherwise contains findings of hemorrhoids in March and June 
2006.  In addition, the December 2006 VA examiner indicated 
that the Veteran's claims folder was not available for review 
in connection with his examination of the Veteran.  
Consequently, since the above evidence at least implies that 
the December 2006 VA examination may have been inadequate for 
rating purposes, based on the additional assertions of the 
Veteran with respect to recurrent bleeding, the Board finds 
that the Veteran should be provided with a new VA examination 
to determine the current nature and extent of his service-
connected hemorrhoids.  See 38 C.F.R. §§ 4.1, 4.2 (2008).

In addition, since the Veteran has indicated that he is in 
receipt of periodic evaluation of his hemorrhoids, while the 
case is in remand status, an effort should be made to obtain 
any additional VA treatment records for the Veteran, dated 
since October 2008.  The Veteran should also be provided with 
additional notice pursuant to Vazquez-Flores v. Peake, 22 
Vet. App.37 (2008).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Pursuant to the holding in Vazquez, 
notify the Veteran that to substantiate 
a claim for an increased rating for his 
hemorrhoids, he must provide, or ask VA 
to obtain, medical or lay evidence 
demonstrating a worsening or increase 
in severity of the claimed condition, 
to include the effect that worsening 
has on his employability and daily 
life.  Examples of the types of medical 
and lay evidence that the Veteran may 
submit should also be included.  The 
letter should indicate that a 
disability rating will be determined by 
applying relevant Diagnostic Codes, 
which typically provide for a range in 
severity of a particular disability 
from 0 to as much as 100 percent 
(depending on the disability involved), 
based on the nature of the symptoms of 
the condition for which disability 
compensation is being sought, their 
severity and duration, and their impact 
upon employment and daily life.  It 
should also provide at least general 
notice of the relevant diagnostic 
criteria (38 C.F.R. § 4.114, Diagnostic 
Code 7336 (2008)).

2.  Arrangements should be made to 
obtain any additional VA treatment 
records for the Veteran, dated since 
October 2008.

3.  Arrangements should then be made to 
provide the Veteran with an appropriate 
VA examination to determine the current 
nature and severity of his service-
connected hemorrhoids.  The Veteran's 
claims file should be made available to 
the examiner for review in conjunction 
with the examination.  All necessary 
studies and tests should be conducted, 
including, but not necessarily limited 
to, a digital rectal examination.  The 
examiner should also be specifically 
requested to state whether the 
Veteran's hemorrhoids, if any, are 
large or thrombotic, irreducible, 
and/or manifested by excessive 
redundant tissue, evidencing frequent 
recurrences, or persistent bleeding 
with secondary anemia or fissures.  

4.  Finally, readjudicate the claim on 
appeal.  If the benefit sought on 
appeal remains denied, the Veteran and 
his representative should be provided a 
supplemental statement of the case, and 
given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



